Order and judgment (one paper), Supreme Court, New York County (Carol R. Edmead, J.), entered February 3, 2009, which denied petitioners’ application pursuant to CPLR article 78 seeking, inter alia, to compel respondent Department of Health and Mental Hygiene (DHMH) *573to take the necessary actions to provide petitioners with benefits of membership in the New York City Employees’ Retirement System (NYCERS), and dismissed the petition, unanimously affirmed, without costs.
The determination that petitioners are not entitled to retirement credit with NYCERS by reason of having worked for private corporations under contract with DHMH but paid with funds provided by the State is not arbitrary and capricious (see Matter of Eastman v Department of City wide Admin. Servs., 266 AD2d 53 [1999], citing definition of “city-service” in Administrative Code of City of NY § 13-101 [3] [a] as service “paid for by the city”). Concur—Tom, J.E, Friedman, Catterson, Moskowitz and Richter, JJ. [See 2009 NY Slip Op 30120(U).]